FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL SALAZAR, a.k.a. Miguel Angel               No. 08-74209
Salazar-Flores,
                                                  Agency No. A070-952-222
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Miguel Salazar, native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Salazar’s motion to reopen

because he presented insufficient evidence to establish prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

      Salazar’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74209